Exhibit 10.4

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of September 2, 2011 but
effective as of August 31, 2011 upon the satisfaction of the conditions in
Article 4 (this “Amendment”), is by and between NEOGEN CORPORATION, a Michigan
corporation (the “Borrower”), and JPMORGAN CHASE BANK, N.A., a national banking
association (the “Bank”), acting through its Lansing Business Banking LPO.

RECITALS

A. The Borrower and the Bank have entered into that certain Credit Agreement
dated as of May 20, 2010, as amended by First Amendment to Credit Agreement
dated as of September 24, 2010 (as amended, the “Credit Agreement”).

B. The Borrower and the Bank desire to amend the Credit Agreement on the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

AMENDMENT TO CREDIT AGREEMENT

Subject to Article 2 of this Amendment, the Credit Agreement hereby is amended
as follows:

Section 1.2 of the Credit Agreement is amended and restated as follows:

Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed, in the aggregate at any one time
outstanding, the remainder of (a) $10,000,000.00 minus (b) the Letter of Credit
Liabilities (as defined below) at such time (such credit facility herein
referred to as “Facility A”). Credit under Facility A shall be repayable as set
forth in a Line of Credit Note dated the date hereof or the date of any
amendment hereof, as the case may be, and any renewals, modifications,
extensions, rearrangements and restatements thereof and replacements or
substitutions therefor. The Bank, or any affiliate of the Bank, may from time to
time in its sole discretion, prior to the maturity date of the Note evidencing
Facility A, as renewed, modified, extended or restated from time to time, and
including any replacements or substitutions therefor (the “Facility A Note”),
issue one or more letters of credit (each a “Letter of Credit”) for the account
of the Borrower. Each Letter of Credit shall be issued based upon an Application
and Agreement for Standby/Commercial Letter of Credit (each an “Application”),
in form and substance as reasonably and customarily required by the Bank, which
Application shall be executed by the Borrower. The Borrower



--------------------------------------------------------------------------------

agrees to pay the Bank all fees and expenses associated with each Application.
Pursuant to the applicable Application, each funding under a Letter of Credit
shall be reimbursed by the Borrower upon demand. Unless otherwise agreed by the
Bank in its sole discretion, each Letter of Credit shall have an expiration date
that does not exceed the scheduled maturity date of the Facility A Note.
Notwithstanding anything to the contrary, the maximum aggregate amount of the
unfunded commitments plus any unpaid reimbursements with respect to all Letters
of Credit (collectively, the “Letter of Credit Liabilities”) shall not at any
time exceed $2,000,000. Whenever a Default has occurred and is continuing, or
upon the occurrence of the date that is five (5) Business Days (as defined in
the Facility A Note) prior to the scheduled maturity date of the Facility A
Note, immediately upon demand by the Bank the Borrower shall provide cash
collateral to the Bank for the Letter of Credit Liabilities in the aggregate
amount of the Letter of Credit Liabilities at such time. The Borrower will use
the proceeds of the loans under Facility A and the Letters of Credit for its
general corporate purposes

1.2 Section 1.3 is added to the Credit Agreement as follows:

Facility B (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed, in the aggregate at any one time
outstanding, $2,000,000.00 (such credit facility herein referred to as “Facility
B”). Credit under Facility B shall be repayable as set forth in a Line of Credit
Note dated the date hereof or the date of any amendment hereof, as the case may
be, and any renewals, modifications, extensions, rearrangements and restatements
thereof and replacements or substitutions therefor (the “Facility B Note”). The
Borrower will use the proceeds of the loans under Facility B to make, and only
to make, payment of any and all obligations of the Borrower under or in respect
of Rate Management Transactions when due. Unless the Borrower shall have made
each such payment to the Bank immediately when due, the Bank shall be deemed to
have disbursed to the Borrower, and the Borrower shall be deemed to have elected
to satisfy such payment obligation by, a loan under Facility B in an amount
equal to the amount of such payment obligation. Such loan under Facility B shall
be disbursed (in satisfaction of such payment obligation) notwithstanding any
failure to satisfy any conditions for disbursement of any loan set forth in this
agreement and, to the extent of the loan under Facility B so disbursed, the
corresponding obligation of the Borrower or its Subsidiary under or in respect
of a Rate Management Transaction shall be deemed satisfied; provided, however,
that nothing in this Section 1.3 shall be deemed to constitute a waiver of any
Default caused by the failure to satisfy the conditions for disbursement or
otherwise. If, for any reason (including without limitation as a result of the
occurrence of a Default with respect to the Borrower pursuant to Section 7.1F.,
G., H. or I.), loans may not be made by the Bank under Facility B, then the
Borrower agrees that each payment obligation under or in



--------------------------------------------------------------------------------

respect of Rate Management Obligations not paid pursuant to the disbursement of
a loan under Facility B shall bear interest, payable on demand by the Bank, at
the interest rate or rates, including any rate applicable in the event of
Default, applicable from time to time under the Facility B Note.

CONDITIONS PRECEDENT

As conditions precedent to the effectiveness of the amendment to the Credit
Agreement set forth in Article 1 of this Amendment, the Bank shall receive the
following documents and the following matters shall be completed, all in form
and substance satisfactory to the Bank:

This Amendment duly executed on behalf of the Borrower and the Bank.

A replacement Line of Credit Note in the principal amount of $10,000,000
evidencing Facility A (the “Replacement Facility A Note”), duly executed on
behalf of the Borrower.

A Line of Credit Note in the principal amount of $2,000,000 evidencing Facility
B (the “Facility B Note” and, with the “Replacement Facility A Note”,
collectively, the “New Notes” and, individually, a “New Note”), duly executed on
behalf of the Borrower.

A certificate of the Chief Financial Officer of the Borrower to the effect that
there are no new or additional material commitments or contingent liabilities or
other obligations of the Borrower since May 31, 2011 and no material adverse
developments in any commitments or contingent liabilities or other obligations
of the Borrower previously identified in the Borrower’s annual financial
statement as of, and for the fiscal year ended, May 31, 2011.

An updated opinion letter of counsel for the Borrower, substantially in the form
of the opinion letter of counsel for the Borrower delivered to the Bank in
connection with the Credit Agreement, covering this Amendment, the New Notes,
the transactions contemplated by this Amendment and the other matters covered in
such prior opinion letter.

Such other documents, and completion of such other matters, as the Bank may
reasonably deem necessary or appropriate to carry out the intent of, and/or to
implement, this Amendment.

REPRESENTATIONS AND WARRANTIES

In order to induce the Bank to enter into this Amendment, the Borrower
represents and warrants that:

The execution, delivery and performance by the Borrower of this Amendment and
the New Notes are within its corporate powers, have been duly authorized by all
necessary corporate action and are not in contravention of any applicable law,
rule or regulation, or any applicable judgment, decree, writ, injunction, order
or award of any arbitrator, court or governmental authority, or of the terms of
the Borrower’s charter or by-laws, or of any contract or undertaking to which
the Borrower is a party or by which the Borrower or its property is or may be
bound or affected.

This Amendment is, and each of the New Notes when delivered hereunder will be, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.



--------------------------------------------------------------------------------

No consent, approval or authorization of or declaration, registration or filing
with any governmental or nongovernmental person or entity, including without
limitation any creditor, stockholder or lessor of the Borrower, remains required
on the part of the Borrower in connection with the execution, delivery and
performance of this Amendment or the New Notes or the transactions contemplated
hereby or as a condition to the legality, validity or enforceability of this
Amendment or the New Notes.

After giving effect to the amendments contained in Article 1 of this Amendment,
the representations and warranties contained in Section 6 of the Credit
Agreement and in the other Related Documents are true on and as of the date
hereof with the same force and effect as if made on and as of the date hereof.
No default has occurred and is continuing under the Credit Agreement, the Notes
or any of the other Related Documents.

MISCELLANEOUS

If the Borrower shall fail to perform or observe any term, covenant or agreement
in this Amendment, or any representation or warranty made by the Borrower in
this Amendment shall prove to have been incorrect in any material respect when
made, such occurrence shall be deemed to constitute an event of default under
the Credit Agreement and the Notes.

All references to the Credit Agreement in the Notes, any other Related Documents
or any other document, instrument or certificate referred to in the Credit
Agreement or delivered in connection therewith or pursuant thereto, hereafter
shall be deemed references to the Credit Agreement, as amended hereby.

Except as amended hereby, the Credit Agreement and the other Related Documents
shall in all respects continue in full force and effect.

Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Credit Agreement.

This Amendment shall be governed by and construed in accordance with the laws of
the State of Michigan.

The Borrower agrees to pay the reasonable fees and expenses of Dickinson Wright
PLLC, counsel for the Bank, in connection with the negotiation and preparation
of this Amendment and the documents referred to herein and the consummation of
the transactions contemplated hereby. Notwithstanding anything to the contrary,
with respect only to the negotiation, preparation and execution of this
Amendment and the documents referred to in this Amendment and the consummation
of the transactions contemplated by this Amendment, the Borrower shall not be
liable for attorneys’ fees of counsel for the Bank exceeding $5,000 in the
aggregate.

This Amendment may be executed upon any number of counterparts with the same
effect as if the signatures thereto were upon the same instrument.

Each party hereto, after consulting or having had the opportunity to consult
with counsel, knowingly, voluntarily, and intentionally waives any right any of
them may have to a trial by jury



--------------------------------------------------------------------------------

in any litigation based upon or arising out of this Amendment, or any agreement
referenced herein or other related instrument or agreement, or any of the
transactions contemplated by this Amendment, or any course of conduct, dealing,
statements (whether oral or written) or actions of any of them. None of the
parties hereto shall seek to consolidate, by counterclaim or otherwise, any such
action in which a jury trial has been waived with any other action in which a
jury trial cannot be or has not been waived. These provisions shall not be
deemed to have been modified in any respect or relinquished by any party hereto
except by a written instrument executed by both of them.

The Borrower agrees to execute any and all documents reasonably deemed necessary
or appropriate by the Bank to carry out the intent of, and/or to implement, this
Amendment.

This Amendment constitutes the entire understanding of the parties with respect
to the subject matter hereof. This Amendment is binding on the parties hereto
and their respective successors and assigns, and shall inure to the benefit of
the parties hereto and their respective successors and assigns. If any of the
provisions of this Amendment are in conflict with any applicable statute or rule
or law or otherwise unenforceable, such offending provisions shall be null and
void only to the extent of such conflict or unenforceability, but shall be
deemed separate from and shall not invalidate any other provision of this
Amendment.

No course of dealing on the part of the Bank, nor any delay or failure on the
part of the Bank in exercising any right, power or privilege hereunder shall
operate as a waiver of such right, power or privilege or otherwise prejudice the
Bank’s rights and remedies hereunder or under any Related Document or any other
agreement or instrument of the Borrower with or in favor of the Bank; nor shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any other right, power or privilege. No right or remedy
conferred upon or reserved to the Bank under this Amendment or under any Related
Document or any other agreement or instrument of the Borrower with or in favor
of the Bank is intended to be exclusive of any other right or remedy, and every
right and remedy shall be cumulative and in addition to every other right or
remedy granted thereunder or now or hereafter existing under any applicable law.
Every right and remedy granted by this Amendment or under any Related Document
or any other agreement or instrument of the Borrower with or in favor of the
Bank or by applicable law to the Bank may be exercised from time to time and as
often as may be deemed expedient by the Bank.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.

 

NEOGEN CORPORATION By:  

/s/ Steven J. Quinlan

       Steven J. Quinlan        Its: Vice President and Chief Financial Officer
JPMORGAN CHASE BANK, N.A. By:  

/s/ Joshua M. Tudor

       Joshua M. Tudor        Its: Vice President